Citation Nr: 1610244	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

2.  Entitlement to an initial rating in excess of 10 percent for right hip bursitis with a history of fracture. 

3.  Entitlement to an initial compensable rating for cystic acne of the back, face, and chest. 

4.  Entitlement to an initial compensable rating for right otitis externa. 

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for temporomandibular joint (TMJ) disorder. 

8.  Entitlement to service connection for pleural plaque. 
9.  Entitlement to service connection for hyperlipidemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record. 

In January 2016, the Veteran filed new claims for entitlement to increased ratings for degenerative joint disease of the left knee, a deviated septum, allergic rhinitis, coronary artery disease (CAD) status post myocardial infarction (MI), and entitlement to service connection for tinnitus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a higher initial rating for right hip bursitis with history of fracture is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for an increased initial rating for cystic acne of the back, face, and chest. 

2.  In January 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for an increased initial rating for right otitis media externa. 

3.  In January 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for service connection for pleural plaque.

4.  In January 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for service connection for hyperlipidemia. 

5.  The Veteran's right knee degenerative joint disease most nearly approximates flexion limited to 110 degrees or better and full extension without frequent episodes of locking and effusion into the joint. 

6.  The Veteran's right knee degenerative joint disease most nearly approximates instability that is no more than slight throughout the claims period. 

7.  The Veteran's obstructive sleep apnea had its onset during active duty service.

8.  The Veteran's hypertension had its onset during active duty service. 

9.  The Veteran's TMJ disorder had its onset during active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for cystic acne of the back, face, and chest by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for right otitis media externa by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to service connection for pleural plaque by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to service connection for hyperlipidemia by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for an initial rating in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261.

6.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the right knee throughout the claims period are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

7.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

8.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

9.  Service connection for TMJ disorder is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the January 2016 Board Central Office hearing, the appellant withdrew the appeal for entitlement to increased initial ratings for cystic acne and otitis media externa, as well as entitlement to service connection for pleural plaque and hyperlipidemia.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


Increased Rating Right Knee Claim

Service connection for degenerative joint disease of the right knee was awarded in the November 2008 rating decision on appeal.  An initial 10 percent evaluation was assigned effective April 1, 2008.  The Veteran contends that a higher rating is warranted as his right knee disability manifests constant pain, instability, and limitation of function.  
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's right knee disability is currently rated as 10 percent disabling under Diagnostic Code 5010 based on a finding of painful limited motion.  Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  This diagnostic code provides for a rating of 10 percent for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays performed throughout the claims period document findings of degenerative changes in the right knee and rating the disability for arthritis is appropriate.  However, the service-connected disability currently on appeal is clearly limited to one joint: the right knee.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5003 and 5010.  

The criteria for evaluating arthritis provides for a 10 percent evaluation with noncompensable limitation of motion.  An increased rating is therefore possible if the evidence establishes restricted motion of the right knee that is compensable under Diagnostic Codes 5260 and 5261.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested noncompensable limitation of motion of the right knee that most nearly approximates full extension (0 degrees) and flexion to 110 degrees or better.  Range of motion was most restricted in June 2013 at an orthopedic examination at the Fort Belvoir Sports Medicine clinic when flexion of the right knee was measured to 110 degrees with extension full to 0 degrees.  The Veteran's right knee range of motion was also measured upon VA examinations in June 2008 and February 2016, but was improved in comparison to the June 2013 evaluation with flexion to 140 degrees and 120 degrees, respectively, and full extension.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

With consideration of the DeLuca factors, it is clear that the Veteran's right knee has manifested flexion that is limited, at most, to 110 degrees with full extension.  The February 2016 VA examination was conducted during a right knee flare of symptoms, and range of motion was measured from 0 to 120 degrees after repetitive testing.  The VA examiner found that the Veteran experienced pain, weakness, fatigability, and incoordination that limited the knee's functional ability, but these factors were considered by the examiner when reporting the knee's range of motion.  The Veteran had decreased strength with extension secondary to pain during a February 2016 examination at Fort Belvoir, but this impairment was characterized as mild and he still manifested full range of motion of the right knee.  Both the June 2008 and February 2016 VA examiners found that the Veteran's right knee disability limited his activities and he is not able to run, play sports, or perform prolonged walking or standing without experiencing right knee pain.  The Veteran's right knee has clearly resulted in functional impairment, but the objective medical evidence establishes that this impairment has not resulted in limitation of motion greater than 110 degrees of flexion or less than full extension.  The Board therefore finds that the Veteran's right knee manifests flexion that is at most limited to 110 degrees with full extension, even with consideration of all relevant factors.  Flexion limited to 110 degrees and full extension is noncompensable under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.

Although an increased rating is not warranted based on limitation of motion of the right knee, the Board finds that a separate 10 percent evaluation is appropriate under Diagnostic Code 5257 for slight instability of the knee throughout the claims period.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran has complained of right knee instability since military service.  He testified during the January 2016 hearing that his right knee has been unstable since active duty when he was first provided a knee brace.  The right knee was stable at the June 2008 and February 2016 VA examinations, but instability was observed at the June 2014 sports medicine examination with a positive McMurray test.  The Board finds that the Veteran's reports of long-standing instability are credible, especially in light of service records confirming he was provided a knee brace and the post-service examination reports documenting his complaints.  However, as the right knee was observed as stable aside from one instance in June 2014, the Board cannot conclude that the instability is more than slight.  The Veteran's right knee was also stable during all other stability tests performed at the June 2014 examination, aside from the McMurray test.  The medical and lay evidence therefore establishes the presence of instability that most nearly approximates slight.  Accordingly, a separate 10 percent evaluation, but not higher, is warranted for the right knee under Diagnostic Code 5257 for slight instability. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," with pain and effusion into the joint as required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran has also not demonstrated knee ankylosis or impairment of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  

In sum, the Veteran's service-connected right knee condition warrants two separate 10 percent evaluations.  The first 10 percent rating is assigned for painful noncompensable limitation of motion under Diagnostic Code 5010, and the second 10 percent rating is assigned for slight instability under Diagnostic Code 5257.  The Board notes that the assignment of separate ratings does not violate the rule against pyramiding in this case as each diagnostic code contemplates distinct and separate symptomatology.   See 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right knee arthritis manifests symptoms such as painful limited motion and slight instability that restrict physical functioning.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and has continued to work throughout the claims period.  The Veteran's right knee disability causes functional impairment and limits the Veteran's ability to stand and walk for prolonged periods, but he has not stated that he has lost any time from work or is unable to perform his duties due to the service-connected condition.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right knee disability.
Service Connection Claims

The Veteran contends that service connection is warranted for sleep apnea, hypertension, and TMJ as they were incurred during active duty service.  The record establishes the presence of the disabilities claimed by the Veteran; post-service treatment records document findings and treatment for obstructive sleep apnea, hypertension, and TMJ.  Hypertension and TMJ were also diagnosed by a VA examiner in June 2008.  

The evidence also establishes the claimed disabilities had their onset during active duty service.  Service records clearly show that the Veteran was treated on several occasions for loud snoring and apneic periods of non-breathing during sleep.  He underwent two sleep studies in August 2006 and October 2007, both of which did not indicate sleep apnea.  Despite these findings, the Veteran's in-service problem list included the diagnosis of sleep apnea and he reported having the condition on the March 2008 separation report of medical history.  Similarly, the Veteran's blood pressure was high at a December 2007 periodic health assessment, four months before his retirement from active duty, when it measured to 142/80.  Hypertension was not diagnosed, but a finding of "blood pressure isolated elevated" was made.  Service records also document extensive dental treatment throughout the Veteran's 20 year period of service.  He reported the diagnosis of TMJ at separation and noted he was provided mouth pieces for jaw pain in 1995 and 2004.  Although dental records do not confirm these reports, the Board observes that several of the Veteran's dental service records are illegible.  Therefore, service records document diagnoses and symptoms of the claimed disabilities.  

The Veteran's sleep apnea, hypertension, and TMJ were also identified and treated soon after his separation from active service.  As noted above, the June 2008 VA examiner diagnosed moderate TMJ and hypertension, though at the time of the VA examination, the Veteran's blood pressure readings did not meet the VA criteria for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  In any event, the Veteran has continued to receive treatment for all three claimed disabilities throughout the claims period.  He began treatment for hypertension in November 2008, within a year of his discharge from service, after he was hospitalized for a heart attack, and his diagnoses of TMJ and obstructive sleep apnea were confirmed upon private examination and testing in April 2009 and April 2011, respectively.  The Veteran credibly testified in January 2016 that he experienced symptoms of all three disabilities during active duty and his dentist provided a medical opinion in support of the claim for TMJ in December 2015.  Thus, the medical and lay evidence is sufficient to establish a link between the Veteran's current obstructive sleep apnea, hypertension, and TMJ disorder and active military service.  All three elements of service connection are present and the Board finds that service connection for all three disabilities is warranted.


Duties to Notify and Assist

VA's has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims for service connection for sleep apnea, hypertension, and TMJ disorder, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

With respect to the claim for a higher initial rating for right knee degenerative joint disease, the Veteran has initiated an appeal regarding the disability evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the November 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The March 2010 SOC set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Board finds that the Veteran was informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and other federal records.  Additionally, the Veteran was provided proper VA examinations to determine the severity of his right knee disability in June 2008 and February 2016.  Although the February 2016 VA examination was ordered in response to the Veteran's pending claim for an increased rating for left knee arthritis, the examination report includes complete medical findings with respect to the both knees.  The examination report also documents the Veteran's complaints regarding the right knee disability.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The claim for entitlement to an initial compensable rating for cystic acne of the back, face, and chest is dismissed.

The claim for entitlement to an initial compensable rating for right otitis media externa is dismissed.

The claim for entitlement to service connection for pleural plaque is dismissed.

The claim for entitlement to service connection for hyperlipidemia is dismissed.

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to a separate 10 percent rating, but not higher, for instability of the right knee throughout the claims period is granted. 

Entitlement to service connection for obstructive sleep apnea is granted. 

Entitlement to service connection for hypertension is granted. 

Entitlement to service connection for TMJ disorder is granted. 


REMAND

The Board finds that additional development is necessary with respect to the claim for entitlement to an increased initial rating for right hip bursitis.  The Veteran testified during the January 2016 hearing that his hip condition has worsened since it was last examined by VA in June 2008, almost eight years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  A new VA examination is therefore required to determine the severity of the Veteran's service-connected right hip disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right hip bursitis with a history of fracture.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all manifestations of the service-connected right hip disability.  The examination must include range of motion studies of the hip.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether there is ankylosis of the right hip, and if so, whether it is favorable, intermediate, or unfavorable. 

The examiner should also determine whether the Veteran manifests the following hip abnormalities: flail joint; impairment of the femur with fracture of the surgical neck or nonunion with or without loose motion; or, malunion with an accompanying knee or hip disability characterized as slight, moderate, or marked.  

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


